





Exhibit 10.1




EXECUTION COPY




FIRST AMENDMENT TO CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of October
26, 2011 is by and among Wausau Paper Corp., a Wisconsin corporation (the
“Borrower”), the Lenders identified on the signature pages hereto and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”), Swing Line
Lender and an L/C Issuer.




W I T N E S S E T H




WHEREAS, a $125 million revolving credit facility has been established in favor
of the Borrower pursuant to the terms of that certain Credit Agreement dated as
of June 23,2010 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”) among the Borrower, certain Subsidiaries of the
Borrower from time to time party thereto (the “Guarantors”), the Lenders from
time to time party thereto (the “Lenders”) and the Administrative Agent;




WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to modify certain provisions contained therein; and




WHEREAS, the Required Lenders have agreed to amend the Credit Agreement on the
terms and subject to the conditions set forth herein.




NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.




1.

Defined Terms.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.




2.

Amendments.  Subject to the satisfaction of the conditions precedent set forth
in Section 3 hereof, as of the date hereof the Credit Agreement is hereby
amended as follows:




(a)

The definition of “Loan Documents” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:




“Loan Documents” means this Agreement, the First Amendment, each Note, each
Issuer Document, any Guaranty (if any), any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.15 of this
Agreement, and the Fee Letter.




(b)

The following new definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:




“First Amendment” means that certain First Amendment to Credit Agreement dated
as of October 26, 2011 by and among the Borrower, the Lenders and the
Administrative Agent.




“First Amendment Effective Date” means October 26, 2011.














--------------------------------------------------------------------------------







“Printing and Writing Disposition” means Wausau Paper Mills, LLC’s sale of its
printing and writing business and assets substantially defined as all printing
and writing finished goods inventories, customer accounts receivable, intangible
assets as well as all plant, property, equipment, inventories and related assets
at its Brokaw, Wisconsin, mill (but excluding the real property and
substantially all of the personal property at its Brainerd, Minnesota, mill).




“Timberlands Disposition” means Wausau Paper Mills, LLC’s sale of its 80,000
acres of remaining timberlands located in Wisconsin.




(c)

Section 7.04(a) of the Credit Agreement is hereby amended by inserting the
following proviso immediately after the word “Agreement” at the end of clause
(ii) thereof:




“provided, however, that so long as the assets subject to each of the Printing
and Writing Disposition and the Timberlands Disposition do not exceed 24 percent
of Consolidated Total Assets, such assets shall be excluded from the definition
of Consolidated Total Assets solely for the purposes of determining compliance
with Section 7.04(a)(i) but such assets shall be included in the definition of
Consolidated Total Assets for the purposes of determining compliance with
Section 7.04(a)(ii) and for all other purposes;”




3.

Conditions Precedent.  This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of the following:




(a)

counterparts of this Amendment duly executed by the Borrower, the Guarantors (if
any) and the Required Lenders; and




(b)

all reasonable costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen PLLC.




4.

Representations and Warranties.  Each of the Borrower and each Guarantor (if
any) hereby represents and warrants that (a) it has the requisite corporate
power and authority to execute, deliver and perform this Amendment, (b) it is
duly authorized to, and has been authorized by all necessary corporate action
to, execute, deliver and perform this Amendment, (c) no consent, approval,
authorization or order of or filing, registration or qualification with, any
court or governmental authority or third party is required in connection with
the execution, delivery or performance by it of this Amendment, (d) the
execution, delivery and performance by it of this Amendment do not and will not
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organizational documents of either the
Borrower or the Guarantors (if any) or any of their Subsidiaries or any
indenture or other material agreement or instrument to which any such Person is
a party or by which any of its properties may be bound or the approval of any
Governmental Authority relating to such Person except as could not reasonably be
expected to have a Material Adverse Effect, (e) the representations and
warranties contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct on and as of the First Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Amendment, the representations and
warranties contained in Section 5.13 of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Credit Agreement and (f) after giving
effect to this Amendment, no Default or Event of Default exists under the Credit
Agreement on and as of the date hereof or will occur as a result of the
transactions contemplated hereby.








2




--------------------------------------------------------------------------------







5.

No Other Changes; Ratification.  Except as expressly modified hereby, all of the
terms and provisions of the Credit Agreement (including schedules and exhibits
thereto) and the other Loan Documents shall remain in full force and effect.
 The term “this Agreement” or “Credit Agreement” and all similar references as
used in each of the Loan Documents shall hereafter mean the Credit Agreement as
amended by this Amendment.  Except as herein specifically agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.  This Amendment shall be deemed a Loan Document
as referred to, and defined in, the Credit Agreement for all purposes.




6.

Costs and Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of Moore & Van Allen.




7.

Counterparts; Facsimile; Email.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.  Delivery of an executed
counterpart of this Amendment by telecopy or email (in PDF format) by any party
hereto shall be effective as such party’s original executed counterpart.




8.

Governing Law.  This Amendment shall be deemed to be a contract made under, and
for all purposes shall be construed in accordance with, the laws of the State of
New York.




9.

Entirety.  This Amendment and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Amendment
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.  There are no oral agreements between the
parties.




10.

Acknowledgment of Loan Parties.  Each of the Loan Parties affirms and
acknowledges that this Amendment constitutes a Loan Document under the Credit
Agreement and any reference to the Loan Documents under the Credit Agreement
contained in any notice, request, certificate or other document executed
concurrently with or after the execution and delivery of this Amendment shall be
deemed to include this Amendment unless the context shall otherwise specify.










[SIGNATURE PAGES FOLLOW]





3




--------------------------------------------------------------------------------







IN WITNESS WEREEOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.




BORROWER:

WAUSAU PAPER CORP.







By:

  SCOTT P. DOESCHER

Name:  Scott P. Doescher

Title:  Executive Vice President, Finance

























































































































WAUSAU PAPER CORP.

FIRST AMENDMENT TO CREDIT AGREEMENT














--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as

Administrative Agent







By:

  JOAN MOK

Name:  Joan Mok

Title:    Vice President































































































































WAUSAU PAPER CORP.

FIRST AMENDMENT TO CREDIT AGREEMENT














--------------------------------------------------------------------------------







LENDERS:

BANK OF AMERICA, N.A., as a Lender,

Swing Line Lender and as L/C Issuer







By:

MICHAEL DELANEY

Name:  Michael Delaney

Title:     Director































































































































WAUSAU PAPER CORP.

FIRST AMENDMENT TO CREDIT AGREEMENT














--------------------------------------------------------------------------------







NORTHWEST FARM CREDIT SERVICES,

PCA, as a Lender







By:

CASEY KINZER

Name:  Casey Kinzer

Title:     Account Manager































































































































WAUSAU PAPER CORP.

FIRST AMENDMENT TO CREDIT AGREEMENT














--------------------------------------------------------------------------------







1ST FARM CREDIT SERVICES, PCA

as a Lender







By:

COREY J. WALDINGER

Name:  Corey Waldinger

Title:     Vice President, Capital Markets































































































































WAUSAU PAPER CORP.

FIRST AMENDMENT TO CREDIT AGREEMENT














--------------------------------------------------------------------------------







BMO HARRIS BANK NATIONAL

ASSOCIATION,

as a Lender







By:

RONALD J. CAREY

Name:  Ronald J. Carey

Title:    Senior Vice President







By:

DAVID A. ANDERSON

Name:  David A. Anderson

Title:   Senior Vice President













































































































WAUSAU PAPER CORP.

FIRST AMENDMENT TO CREDIT AGREEMENT














--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as a Lender







By:  RANDALL J. PETERSON

Name:  Randall J. Peterson

Title:     Vice President































































































































WAUSAU PAPER CORP.

FIRST AMENDMENT TO CREDIT AGREEMENT









